 



Exhibit 10.26
AMENDMENT TO EMPLOYMENT AGREEMENT
Amendment to Employment Agreement dated March 5, 2007, between Quest Resource
Corporation (the “Company”) and Steve Hochstein (“Employee”).
WHEREAS, the parties which to modify certain provisions of the Employment
Agreement, the parties hereby agree as follows:

  1.   Agree to Employ. Section 1(a) is amended to reflect that the Employee
shall serve as Executive VP, Exploration and Resource Development as of
December 1, 2007.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf and Employee has hereunto set his hand the day and year first above
written.

              “Employee”   “Company”
 
            Steve Hochstein   QUEST RESOURCE CORPORATION
 
           
By:
  /s/ Steve Hochstein   By:   /s/ Jerry D. Cash
 
           
 
            Dated: 12/7/07   Dated:   12-11-07
 
           
 
                    Title:   CEO
 
           

